United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                  No. 98-2483SI
                                 _____________

James J. Probasco,                     *
                                       *
                   Appellant,          *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the Southern
Richard Arnold; Steve Grgurich; Jim    * District of Iowa.
Wright; Jack Hardy; Larry Davis; Cleo *
Sellers; Nick Konrady; Todd Folkert;   *       [UNPUBLISHED]
Paul Goldsmith,                        *
                                       *
                   Appellees.          *
                                 _____________

                          Submitted: January 7, 1999
                              Filed: January 19, 1999
                               _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       James J. Probasco appeals the district court's adverse grant of summary
judgment in Probasco's lawsuit against Richard Arnold and other current and former
employees of Lucas County, Iowa. Having considered the record and the parties'
briefs, we are satisfied the district court's judgment was correct, and an extended
discussion is not warranted. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-